DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 1 April 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (“Byrne”; U.S. Pre-Grant Publication Number 2015/0105343) in view of Bramke et al. (“Bramke”; European Patent Application EP 1 818 392 A1). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 25 September 2020 with regard to claims 6 and 14, and has been extended to include new claims 27-32. A response to applicant’s traversal follows the reiterated rejection below.
Claim 6 is drawn to a method for culturing animal cells in a culture medium, comprising culturing animal cells in a culture medium comprising not less than 15 mg/L and not more than 100 mg/L of deoxyuridine or a salt thereof, not less than 15 mg/L and not more than 50 mg/L of thymidine or a salt thereof, and not less than 15 mg/L and not more than 50 mg/L of deoxycytidine or a salt thereof; wherein the animal cells are recombinant Chinese hamster ovary (CHO) cells transformed with a gene encoding an antibody.
Claim 14 is drawn to a method for producing an antibody, the method comprising culturing Chinese hamster ovary (CHO) cells expressing an antibody in a culture medium, 
New claims 27-29 depend from claim 6. Claims 27 and 28 increase the lower limit of each of the 3 nucleic acids from 15 mg/L to 20 mg/L and 25 mg/L respectively, and new claim 29 provides for a specific concentration of 25 mg/L for each.
New claims 30-32 claims 30 and 31 depend from claim 14. Claims 30 and 31 increase the lower limit of each of the 3 nucleic acids from 15 mg/L to 20 mg/L and 25 mg/L respectively, and new claim 32 provides for a specific concentration of 25 mg/L for each.
Byrne teaches methods of culturing cells comprising the use of a basal culture medium supplemented with combinations of nucleoside triphosphates and deoxynucleoside triphosphates (dNTP; see for example embodiments 3 and 4, para. [0013]-[0014]), including deoxyuridine, deoxycytidine and deoxythymidine (AKA thymidine) in concentrations that reside squarely within the presently recited ranges (see paragraphs [0198]-[0203] for example). To wit, Byrne teaches that the concentration of nucleoside triphosphate may be about (for example) 50 µM at paragraph [0199], page 11, which for each of the recited deoxynucleoside triphosphates (based on a molecular weights for each dNTP of 467-482 g/Mol) converts to about ~23 mg/L.  Byrne teaches that their methods and compositions pertain to the discovery that deoxyribonucleoside supplementation can increase genetic stability in stem (animal) cells including induced pluripotent stem cells (IPSCs) in culture (see paragraph [0111] for example). Byrne does not teach making recombinant CHO cells transformed with a gene encoding an antibody.
 teaches at paragraph [0015] that the level of thymidine family member in the culture should range from 50 µg/l to about 50 mg/l, thereby embracing the instantly claimed range. Bramke teaches that deoxyuridine may comprise one of the thymidine family members in their method and contemplate a range of concentration of the thymidine family member from 2.5 mg/l to 2500 mg/l, a range which encompasses the instantly claimed range of between 5 mg/l and 500 mg/l. Bramke also teaches combinations of thymidine and uridine. See claim 37 for example. Bramke teaches the use of deoxycytidine in such culture combinations as well (see paragraph [0132]) for example. 
It would have been obvious to one of ordinary skill in the art to combine the cell culture techniques of Byrne comprising culturing mammalian cells in deoxyuridine, thymidine and deoxycytidine at the concentrations recited in the present claims with the methods of culturing CHO cells to produce antibodies as taught by Bramke. Byrne that their method of utilizing nucleoside supplementation can also augment dNTP pool size in a wide range of other human and non-human cell types including skin fibroblasts, mesenchymal stem cells, which they teach would reduce the incidence of genetic damage and assist in differentiation of a wide range of cell types (see paragraphs [0116]-[0116] for example). The use of the cell culturing conditions of Byrne as applied to the methods of Bramke would amount to simple substitution of one known element for another to obtain predictable results. The teachings of Byrne differ from the claimed invention only in the type of cell and the production of target polypeptide in that cell, and the type of cell in the production of that target polypeptide are supplied by Bramke. Furthermore, prima facie obvious at the time the invention was made.

Response to traversal
Applicant traverses the instant rejection by arguing M.P.E.P. § 2144.05(I) teaches: “…if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus.” Applicant alleges that the ranges disclosed in Byrne and Bramke are “sprawling” and would not render obvious the allegedly comparatively narrow subranges now claimed. Applicant’s response of 26 May 2021 (“applicant’s response”) provides a table alleging to compare the “massive ranges” disclosed in Byrne and Bramke compared to the presently claimed ranges.
In response, this is been fully considered, but is not persuasive. Quite simply, the table presented in applicant’s response comprises a cherry picked set of ranges that represent the broadest possible ranges present in both of Byrne and Bramke, and fail to address the specific passages relied upon by the examiner that recite ranges and specific points therein that overlap and/or reside within the instantly claimed ranges with specificity. For example, Byrne specifically teaches that each of the NTPs disclosed therein (and which include each and every one of the claimed nucleotides deoxyuridine, thymidine, and deoxycytidine) may be present at a specific concentration of about 50 µM (which converts to about ~23 mg/L): 


As pointed out in the rejection as originally set forth, Byrne was relied upon as teaching that the concentration of nucleoside triphosphate may be about (for example) 50 µM, which for each of the recited deoxynucleoside triphosphates (based on a molecular weights for each dNTP of 467-482 g/Mol) converts to about ~23 mg/L. Applicant’s appears to acknowledge this teaching, but applicant’s response proceeds to thereafter ignore the significance of the fact that this disclosure relates not to a range as argued, but rather a specific and discrete concentration that resides squarely within applicant’s claimed ranges. Applicant’s response preferentially refers to the broadest possible ranges disclosed in Byrne, but this response is unpersuasive since it essentially ignores the most relevant portion of the disclosure of the cited prior art and relied upon by the examiner.
Applicant asserts that M.P.E.P. § 2144.08 is relevant:
“’When a single prior art reference which discloses a genus encompassing the claimed species or subgenus but does not expressly disclose the particular claimed species or subgenus, Office personnel should attempt to find additional prior art to show that the differences between the prior art primary reference and the claimed invention as a whole would have been obvious.’ 

Applicant asserts that “[t]he Examiner has failed to take this step, which is necessary to maintain this rejection.” However, this cannot be persuasive since (as above) it ignores the fact that the examiner provided the conversion in the rejection itself that demonstrates how the disclosure of 50 µM (i.e. ~23 mg/L) concentrations in Byrne for each of the recited deoxynucleoside triphosphates resides squarely within applicant’s claimed ranges. Applicant’s response treats Byrne’s teaching of ranges as if it only relates to the broadest possible ranges disclosed therein, while ignoring the narrower ranges disclosed therein, and critically, the specific and discrete points within those ranges, such as those relating to 50 µM (i.e. ~23 mg/L) concentrations. Thus, applicant is respectfully reminded that this portion of the M.P.E.P. isn’t even relevant, since the portion relied upon from Byrne isn’t directed to a range, but again, refers to specific and discrete concentrations that reside squarely within applicant’s claimed ranges. These arguments are unpersuasive therefore.
Applicant’s response contains erroneous statements such as “Byrne’s most specific teaching relating to thymidine is the exemplified media in table 1 which includes only 0.36 mg/L…”, and “Bryne fails to provide any specific teaching and discloses only a generic range of concentrations that could apply to any nucleotide…the concentrations relating to uridine (which may arguably, based on ¶[0198], apply to deoxyuridine) are outside of the claimed range.” This is self-evidently incorrect in view of the fact that the teaching above relating to the disclosure of 50 µM concentrations (i.e. ~23 mg/L) relates to both thymidine and deoxyuridine. See ¶ [0198]-[0203].
Applicant argues that the instantly claimed method is unexpectedly superior to the cited art. Specifically, it is argued that it is incontrovertible that Byrne does not teach or suggest culturing CHO cells transformed with a gene encoding an antibody in the disclosed medium. However, this is not persuasive since Bramke was relied upon for culturing differentiated (i.e. CHO) cells. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the instant specification provides a side-by-side comparison of the media disclosed in Bramke and the presently claimed media. Applicant argues that the instantly claimed range of nucleotide concentrations performs better than the preferred media of Bramke in terms of enhancing cell growth and antibody production. This has been fully considered, but is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633